Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 1 of 12




      EXHIBIT 9
  (Filed Under Seal)
CONFIDENTIAL    Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 2 of 12
GIUFFRE007055
                Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 3 of 12
CONFIDENTIAL
GIUFFRE007095
CONFIDENTIAL
GIUFFRE007096
                Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 4 of 12
                Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 5 of 12
CONFIDENTIAL
GIUFFRE007097
CONFIDENTIAL
GIUFFRE007098
                Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 6 of 12
CONFIDENTIAL
GIUFFRE007099
                Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 7 of 12
                Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 8 of 12
CONFIDENTIAL
GIUFFRE007100
                Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 9 of 12
CONFIDENTIAL
GIUFFRE007101
                Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 10 of 12
CONFIDENTIAL
GIUFFRE007102
                Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 11 of 12
CONFIDENTIAL
GIUFFRE007111
                Case 1:15-cv-07433-LAP Document 1201-25 Filed 01/27/21 Page 12 of 12
CONFIDENTIAL
GIUFFRE007112
